  Case 1:19-cr-00139-RJD Document 39 Filed 09/19/19 Page 1 of 1 PageID #: 89




                                                             September 19, 2019

BY ECF

The Hon. Raymond J. Dearie
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:     United States v. Andre Wilburn, No. 19 Cr. 139 (RJD)

Your Honor:

        This office represents Andre Wilburn. Mr. Wilburn intends to enter a guilty plea before
the assigned magistrate judge in connection with this prosecution. In light of that, I respectfully
request that our appearance at tomorrow’s status conference be waived. The government does
not object to this application.

        The defense does not object to the exclusion of speedy trial time between now and what I
understand to be the date of the next status conference, October 25, 2019, so that the parties may
finalize Mr. Wilburn’s plea.

                                                      Respectfully submitted,


                                                      /s James Darrow

                                                      James Darrow
                                                      Assistant Federal Defender
                                                      Tel. (718) 407-7419
                                                      james_darrow@fd.org

                                                      Attorneys for Andre Wilburn
